107 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Denise HARRIS, Plaintiff-Appellant,v.SAN ANTONIO MEDICAL GROUP, INC.;  Health Net;  and Does 1Through 100, Inclusive, Defendants-Appellees.
No. 95-56362.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 8, 1996.Decided Dec. 12, 1996.

Before:  HUG, Chief Judge, REAVLEY,* and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Denise Harris appeals from the district court's dismissal of her action against her health insurer, Health Net, and Health Net's primary medical group, San Antonio Medical Group, Inc.  We dismiss for want of appellate jurisdiction.


3
The period of time to file a notice of appeal begins to run upon entry of the judgment or order to be appealed from.  Fed.R.App.P. 4(a)(1).  The district court's Order Dismissing Action with Prejudice ("Order") was unconditional, separately entered, and constituted a final, appealable order.  See Fed.R.Civ.P. 54(a), 58.  Because Harris failed to file her notice of appeal within thirty days of the entry of the Order, we have no jurisdiction to hear the appeal.  See Fed.R.App.P. 4(a)(1);  Price v. Seydel, 961 F.2d 1470, 1473 (9th Cir.1992).  Accordingly, the appeal is


4
DISMISSED.  The appellees' requests for Rule 11 sanctions and for attorney's fees under 29 U.S.C. § 1132(g) are DENIED.  Each side will bear its own costs on appeal.



*
 The Honorable Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3